Filer’s Name, Address, Phone, Fax, Email:

DONALD L. SPAFFORD, JR. 6188
Pauahi Tower, Suite 470
1003 Bishop Street
                                                              UNITED STATES BANKRUPTCY COURT
Honolulu, HI 96813                                                   DISTRICT OF HAWAII
                                                                1132 Bishop Street, Suite 250
Phone/Fax: (808) 532-6300/532-6309                                 Honolulu, Hawaii 96813
e-mail: donaldspaffordattorney@gmail.com
                                                                                                                      hib_3015-2b1 (12/09)
                                                                                      SSN (last 4 digits):     Case No.:
Debtor Name:          Fita Sivia Paolo
                                                                                            4864                    17-00515
Address:              85-143 Ala Walua Street, #I, Waianae, HI 96792
                                                                                      SSN (last 4 digits):
Jt Debtor Name:
   (if any)
 Address (if not                                                                                               Chapter 13
same as above):

               DEBTOR’S MOTION TO MODIFY CONFIRMED PLAN;                              Hearing Date:          October 28, 2019
                           NOTICE OF HEARING                                          Time:                  9:30 a.m.
            Courtroom – 1132 Bishop Street, Honolulu, Hawaii                 Objections due: October 21, 2019
                                                      MOTION
The undersigned hereby moves under 11 U.S.C. § 1329(a) for modification of the plan previously confirmed in
this case. The specific changes are described on page 2 for the reasons stated on page 3. All terms of the
confirmed plan, including those of any plan motions regarding the valuation of collateral and the avoidance
of liens, remain in effect except for the specific changes described in the attached pages.

                                                 NOTICE
NOTICE IS HEREBY GIVEN that this motion is scheduled to be heard on the date and time noted above.

Your rights may be affected. You should read the motion or application and the accompanying papers
carefully and discuss them with your attorney if you have one in this bankruptcy case or proceeding. (If you
do not have an attorney, you may wish to consult one.)

If you do not want the court to grant the motion, or if you want the court to consider your views, then you or
your attorney must file a statement explaining your position not later than 7 days before the hearing date.
Responses must be filed with the court at: United States Bankruptcy Court, District of Hawaii, Suite 250,
Honolulu, HI 96813, and sent to the moving party at the address in the upper left corner of this document.

If you mail your response to the court for filing, you must mail it early enough so the court will receive it on or
before the deadline stated above.

If you or your attorney do not take these steps, the court may decide that you do not oppose the motion and
may cancel the hearing and grant the motion to modify the plan without further notice. The provisions of the
modified plan will bind the debtor(s) and each creditor.




              U.S. Bankruptcy Court - Hawaii #17-00515 Dkt # 41 Filed 09/04/19 Page 1 of 3
                         PROPOSED MODIFICATION – PLAN PAYMENTS AND DURATION
                                                Monthly Payment            Duration         Projected Total Distribution
                                                   Amount                  (months)           upon Plan Completion*
                                       $1,051/mo. for 13 mos.,
                                       $0/mo. for 7 mos.,
               Current Plan                                    60                                   64,063.00
                                                                                              $ __________________
                                       $1,260/mo. for 40 mos.



         Proposed Modification
                                                   see below                  60                    76,200.00
                                                                                              $ __________________
               09/25/2019
      starting _________________
                    date


*Not including any contributions from tax                    Net Increase / (Decrease) in
                                                                                                    12,137.00
                                                                                              $ __________________
refunds.                                                    Projected Total Distribution:
Further details (e.g., plan being extended 6 months due to missed payments):
Plan payments will be modified to $ 1,051.00 per month for 13 months, $1,300.00 for 1 month,
$1,280.00 for 1 month, $1,260.00 per month for 4 months, $392.00 for 1 month, $702.00 for 1 month,
$0.00 per month for 7 months, and $1,631.00 per month for 33 months.




                    PROPOSED MODIFICATION – TREATMENT OF CLASS OR SPECIFIC CLAIM
               Class 1: Claim of Bank of America, N.A. for prepetition arrears of $23,500.00 and claim
Current Plan   of Waianae Community Development Association for prepetition arrears of $11,065.00,
               both secured by 85-143 Ala Walua St., #I, Waianae, HI 96792.

               Class 1: Claims of Specialized Loan Servicing, LLC for prepetition arrears of $22,148.90
               and post-petition arrears of $10,100.00, and claim of Waianae Community Development
Proposed       Association for prepetition arrears of $10,241.23, all secured by 85-143 Ala Walua St.,
Treatment      #I, Waianae, HI 96792.




                                        PROPOSED MODIFICATION – OTHER
Description:




          U.S. Bankruptcy Court - Hawaii #17-00515 Dkt # 41 Filed 09/04/19 Page 2 of 3
                                                        MEMORANDUM
[State relevant facts and legal arguments in support of the modification(s) being proposed – attach additional pages as necessary.]
Section 1329 of the Bankruptcy Code (the "Code") allows a plan to be modified upon the request of
the debtor at any time after confirmation and before completion of plan payment to increase or reduce
the amount of any payments on claims of a particular class provided for by the plan, extend or reduce
the time of such payments, or alter the amount of the distribution to a creditor whose claim is provided
for by the plan to the extent necessary to take account of any payment of such claim other than under
the plan.

The plan is being modified because the post-petition arrears owed to Specialized Loan Servicing, LLC
on the debtor's mortgage loan is being rolled into the plan.




    Donald L. Spafford, Jr.
 /s/____________________________________________                     /s/____________________________________________
    Debtor / Attorney                                                   Joint Debtor / Attorney

     Dated: 09/04/2019
            ______________________________________                       Dated: ______________________________________



           U.S. Bankruptcy Court - Hawaii #17-00515 Dkt # 41 Filed 09/04/19 Page 3 of 3
